People v Turner (2017 NY Slip Op 07757)





People v Turner


2017 NY Slip Op 07757


Decided on November 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2016-03069
 (Ind. No. 11291/94)

[*1]The People of the State of New York, respondent,
v Michael Turner, appellant.


Paul Skip Laisure, New York, NY (Patricia Pazner of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Lorrie A. Zinno on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Kohm, J.), dated March 11, 2016, which, after a hearing, denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal possession of a controlled substance in the third degree, which sentence was originally imposed, upon a jury verdict, on April 6, 1995.
ORDERED that the order is affirmed.
Contrary to the defendant's contention, the Supreme Court did not improvidently exercise its discretion in denying his motion to be resentenced pursuant to CPL 440.46. The defendant has an extensive criminal history (see People v Perez, 127 AD3d 884; People v John, 120 AD3d 591; People v George, 118 AD3d 1019; People v Vidal, 111 AD3d 967, 968; People v Browne, 107 AD3d 1013; People v Milland, 103 AD3d 669, 670). Further, he has exhibited a pattern of committing crimes while on parole (see People v George, 118 AD3d at 1019; People v Vidal, 111 AD3d at 968; People v Browne, 107 AD3d at 1013). In addition, his institutional record of confinement shows several tier II infractions. Accordingly, substantial justice dictated that the defendant's motion be denied.
RIVERA, J.P., CHAMBERS, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court